       Case: 3:20-mj-00517-SLO Doc #: 9 Filed: 11/16/20 Page: 1 of 1 PAGEID #: 29




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 UNITED STATES OF AMERICA,                  :   Case No. 3:20-MJ-517
                                            :
          Plaintiff,                        :   Magistrate Judge Sharon L. Ovington
                                            :
 vs.                                        :
 RAYSHAWN ISREAL,                           :
                                            :
          Defendant.                        :
                                            :


                                   BINDOVER ORDER


         This matter was set for hearing on November 16, 2020. Defendant appeared with

counsel and waived his right to a preliminary examination. The Court found the waiver

to be knowing and voluntary and therefore orders that Defendant be bound over to the

grand jury to answer the charge.

November 16, 2020                                      s/Sharon L. Ovington
                                                        Sharon L. Ovington
                                                   United States Magistrate Judge
